ORDER
By Order issued September 26,1994, this Court’s previous award of $35,000.00 was vacated, as the medical expenses of-claimant Robert L. Rohrer were paid by a collateral source.
Inasmuch as the Court has received documentation of claimant’s permanent injuries, an award of $10,000.00 for pain and suffering is hereby granted, as set out below.
Robert L. Rohrer SSN: 235-08-2672 c/o Louis H. Khourey Attorney at Law 400 Morton Ave. Moundsville, WV 26041 (pain& suffering).$10,000.00
David W. Baker, Judge